IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


JOSHUA POTTLE,                                : No. 50 WM 2020
                                              :
                    Petitioner                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
COURT OF COMMON PLEAS                         :
WESTMORELAND COUNTY; OFFICE OF                :
ATTORNEY GENERAL; DEPARTMENT OF               :
CORRECTION,                                   :
                                              :
                    Respondents               :

                                      ORDER



PER CURIAM

      AND NOW, this 17th day of June, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.